Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asukai et al. (PGPUB Document No. US 2008/0107361) in view of Yanagisawa et al. (PGPUB Document No. US 2005/0076004) in view of Rouse et al. (PGPUB Document No. US 2013/0325870).
Regarding claim 1, Asukai teaches a mobile information terminal that stores captured image data in an information server through a network and acquires image data stored in the information server through the network and displays the image data as a related image, comprising: 
An image input unit to which the captured image data is input (camera as illustrated in FIG. 1); 
An information acquisition unit that acquires various kinds of information, which include date and time information, location information, as a status of the mobile information terminal (metadata such as date/time information, the location information (Asukai: 0311)); 
A communication unit that transmits and receives image data and various kinds of information to and from the information server through the network (the imaging/display apparatus 1 is capable of transmitting image data to be stored or the search condition to the server apparatus 71 via the network 73, and also capable of receiving image data found as a result of a search from the server apparatus 71 via the network 73 (Asukai: 0072)); 
A display unit that displays an input image based on the image data input to the image input unit and/or a related image based on the image data received by the communication unit (refer to the images displayed on the display section 2 (Asukai: FIG.18A, FIG.18B). Note, the Applicant’s published Specification defines “related image” as images in memory with related image conditions. Therefore, any image retrieved from memory using the search conditions of Asukai correspond to a “related image”); 
And a control unit that controls an operation of each unit of the mobile information terminal, wherein the control unit performs control such that various kinds of information indicating a status of the mobile information terminal at the time of imaging acquired by the information acquisition unit are transmitted (server apparatus 71 records the received image data and metadata on the storage medium (Asukai: 0162)) together with related information at the time of imaging including user identification information, by which a user of the mobile information terminal is identifiable (system controller 10 generates user identification information as information to be included in the metadata (Asukai: 0309)), when storing the captured image data in the information server (metadata stored on the server apparatus (Asukai: 0071));
Various kinds of information indicating a current status of the mobile information terminal acquired by the information acquisition unit (performing a search using the metadata listed above as a search condition (Asukai: 0326)), current terminal information including the user identification information by which the user of the mobile information terminal is identifiable (user identification information may also be included in the search condition (Asukai: 0328)) are transmitted to the information server when making a request for the image data stored in the information server (searching for image data using the search conditions stated above (Asukai: 0072, 0158, 0371, 0382), wherein image data is stored in the server (Asukai: 0162)); 
And image data searched for based on the current terminal information and the image search conditions in the information server (performing a search using the metadata listed above as a search condition (Asukai: 0326)) is acquired and displayed on the display unit as a related image (the image found as a result of the search is displayed on the display section 2 (Asukai: 0071, 0158, 0334, 0335)).

However, Asukai does not expressly teach,
(1) The various kinds of information, further including, direction angle information, and information of a distance to a subject
(2) Image search conditions describing replay conditions set by the user of the mobile information terminal also being transmitted to the information server when making the request for the image data stored in the information server

Yanagisawa teaches the various kinds of information, further including, direction angle information, and information of a distance to a subject (photographing distance and photographing angle information are included in the image data (Yanagisawa: 0161)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Asukai such as to further include image information such as those taught by Yanagisawa, because this enables an added variety of image information that may be searched by the user of Yanagisawa.

(2) Rouse teaches the image search conditions describing replay conditions set by the user of the mobile information terminal also being transmitted to the information server when making the request for the image data stored in the information server (Rouse teaches the concept of filtering contents to be played (“replay”) as part of a slideshow, wherein the content is filtered according to a user set condition (time) (Rouse: 0780)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to filter contents of a slideshow that is to be played as taught by Rouse, because this enables an added level of user customization when search and viewing the searched content.

Regarding claim 4, Asukai teaches an information presentation system in which image data captured by a mobile information terminal is stored in an information server through a network and image data stored in the information server is acquired through the network by the mobile information terminal and displayed as a related image, 
Wherein the mobile information terminal includes: 
An image input unit to which the captured image data is input (camera as illustrated in FIG. 1); 
An information acquisition unit that acquires various kinds of information, which include date and time information, location information, as a status of the mobile information terminal (metadata such as date/time information, the location information (Asukai: 0311));
A communication unit that transmits and receives image data and various kinds of information to and from the information server through the network (the imaging/display apparatus 1 is capable of transmitting image data to be stored or the search condition to the server apparatus 71 via the network 73, and also capable of receiving image data found as a result of a search from the server apparatus 71 via the network 73 (Asukai: 0072));  
And a display unit that displays an input image based on the image data input to the image input unit and/or a related image based on the image data received by the communication unit (refer to the images displayed on the display section 2 (Asukai: FIG.18A, FIG.18B));
The information server includes: 
A storage unit that stores image data and various kinds of information transmitted from the mobile information terminal (metadata and image data stored on the server (Asukai: 0072, 0162, FIG.3C)); 
An image search unit that searches for corresponding image data from the storage unit in response to a request from the mobile information terminal (storage section 25 performs a search using the given search condition (Asukai: 0068, 0103-0104)); 
And a communication unit that transmits and receives image data and various kinds of information to and from the mobile information terminal through the network (receiving, from the external device (via the communication section 26), image data found as a result of a search performed across image data stored in the external device and displaying the received image data (Asukai: 0068)), 
The mobile information terminal transmits various kinds of information indicating a status of the mobile information terminal at the time of imaging acquired by the information acquisition unit (server apparatus 71 records the received image data and metadata on the storage medium (Asukai: 0162)) together with related information at the time of imaging including user identification information, by which a user of the mobile information terminal is identifiable (system controller 10 generates user identification information as information to be included in the metadata (Asukai: 0309))), when storing the captured image data in the information server (metadata stored on the server apparatus (Asukai: 0071)), 
And transmits to the information server various kinds of information indicating a current status of the mobile information terminal acquired by the information acquisition unit (performing a search using the metadata listed above as a search condition (Asukai: 0326)), current terminal information including the user identification information by which the user of the mobile information terminal is identifiable (user identification information may also be included in the search condition (Asukai: 0328)),
And the information server searches for corresponding image data from the storage unit based on the current terminal information and the image search conditions received from the mobile information terminal, and transmits the searched image data to the mobile information terminal (searching for image data using the search conditions stated above (Asukai: 0072, 0158, 0371, 0382), wherein image data is stored in the server (Asukai: 0162)).

However, Asukai does not expressly teach,
(1) The various kinds of information, further including, direction angle information, and information of a distance to a subject
(2) Image search conditions describing replay conditions set by the user of the mobile information terminal also being transmitted to the information server when making the request for the image data stored in the information server

Yanagisawa teaches the various kinds of information, further including, direction angle information, and information of a distance to a subject (photographing distance and photographing angle information are included in the image data (Yanagisawa: 0161)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Asukai such as to further include image information such as those taught by Yanagisawa, because this enables an added variety of image information that may be searched by the user of Yanagisawa.

(2) Rouse teaches the image search conditions describing replay conditions set by the user of the mobile information terminal also being transmitted to the information server when making the request for the image data stored in the information server (Rouse teaches the concept of filtering contents to be played (“replay”) as part of a slideshow, wherein the content is filtered according to a user set condition (time) (Rouse: 0780)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to filter contents of a slideshow that is to be played as taught by Rouse, because this enables an added level of user customization when search and viewing the searched content.

Regarding claim 7, Asukai teaches an information presentation method in which image data captured by a mobile information terminal is stored in an information server through a network and image data stored in the information server is acquired through the network by the mobile information terminal and displayed as a related image, the method comprising: 
A step in which, when storing captured image data in the information server, the mobile information terminal transmits various kinds of information, which include date and time information, location information, indicating a status of the mobile information terminal at the time of imaging (metadata such as date/time information, the location information (Asukai: 0311)), and related information at the time of imaging, which includes user identification information by which a user of the mobile information terminal is identifiable (system controller 10 generates user identification information as information to be included in the metadata (Asukai: 0309)), to the information server together with the captured image data (the imaging/display apparatus 1 is capable of transmitting image data to be stored or the search condition to the server apparatus 71 via the network 73, and also capable of receiving image data found as a result of a search from the server apparatus 71 via the network 73 (Asukai: 0072)); 
A step in which the information server stores the image data and the related information at the time of imaging, which have been transmitted from the mobile information terminal, in a storage unit (metadata and image data stored on the server (Asukai: 0072, 0162, FIG.3C)); 
A step in which, when making a request for the image data stored in the information server, the mobile information terminal transmits to the information server various kinds of information indicating a current status of the mobile information terminal (performing a search using the metadata listed above as a search condition (Asukai: 0326)), current terminal information including the user identification information by which the user of the mobile information terminal is identifiable (user identification information may also be included in the search condition (Asukai: 0328)); 
A step in which the information server searches for corresponding image data from the storage unit based on the current terminal information and the image search conditions received from the mobile information terminal (performing a search using the metadata listed above as a search condition (Asukai: 0326)) and transmits the searched image data to the mobile information terminal (search for the image data using the search condition transmitted from the imaging/display apparatus 1, and a capability to transmit the image data found as a result of a search to the imaging/display apparatus 1 (Asukai: 0158)); 
And a step in which the mobile information terminal displays the image data transmitted from the information server on a display unit as a related image (the image found as a result of the search is displayed on the display section 2 (Asukai: 0071, 0158, 0334, 0335)). 

However, Asukai does not expressly teach,
(1) The various kinds of information, further including, direction angle information, and information of a distance to a subject
(2) Image search conditions describing image data replay conditions set by the user of the mobile information terminal

Yanagisawa teaches the various kinds of information, further including, direction angle information, and information of a distance to a subject (photographing distance and photographing angle information are included in the image data (Yanagisawa: 0161)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Asukai such as to further include image information such as those taught by Yanagisawa, because this enables an added variety of image information that may be searched by the user of Yanagisawa.

(2) Rouse teaches the image search conditions describing image data replay conditions set by the user of the mobile information terminal (Rouse teaches the concept of filtering contents to be played (“replay”) as part of a slideshow, wherein the content is filtered according to a user set condition (time) (Rouse: 0780)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to filter contents of a slideshow that is to be played as taught by Rouse, because this enables an added level of user customization when search and viewing the searched content.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asukai in view of Yanagisawa in view of Rouse as applied to the claims above, and further in view of Bostic et al. (PGPUB Document No. US 2016/0257641).
Regarding claim 5, the combined teachings as applied above does not expressly teach but Bostic teaches the information presentation system according to claim 4, wherein, when the replay conditions described in the image search conditions are set to replay when facing a direction of a target (scene matching server 130 may receive the metadata corresponding to the scene (Bostic: 0022), wherein metadata includes location and orientation of the scene capture device (Bostic: 0019)), the information server searches for image data (scene matching server searching the database for a scene with corresponding metadata (Bostic: 0022)), which includes a target present in a direction in which the mobile information terminal is directed (the scene include objects such as a landmark, person, animal etc. (Bostic: 0033)), from current location information and direction angle information of the mobile information terminal (identified figures may be incorporated into the metadata for the scene (Bostic: 0035). Therefore, searching for a corresponding scene using identified figures, location and orientation as metadata corresponds to the claimed limitation (Bostic: 0029)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the search condition for retrieving related images further include the types of metadata taught by Bostic, because this enable an added variety of search conditions that can be used for search and storing images.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asukai in view of Yanagisawa in view of Rouse as applied to the claims above, and further in view of Ju et al. (PGPUB Document No. US 2011/0145574).
Regarding claim 6, the combined teachings as applied above does not expressly teach but Ju teaches the information presentation system according to claim 4, wherein the related information at the time of imaging transmitted from the mobile information terminal includes,
Information of a disclosure level setting of captured image data (Ju teaches the concept of assigning an access authority level to image data (Ju: 0039). Applying the teachings of Ju to the combined teachings above allows the user to further include assigned access authority levels to the metadata of Asukai), 
And when the searched image data is not stored by the user of the mobile information terminal who makes a request for the image data and the user is not allowed to share an image by the disclosure level setting of the searched image data, the information server does not transmit the searched image data to the mobile information terminal (user with the required access authority level is not allowed to retrieve the searched image data).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include access authority level as metadata (taught by Ju), because this enables an added level of customization and improved security/privacy.

Allowable Subject Matter
Claims 2, 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616